16 Ill. App. 2d 544 (1958)
148 N.E.2d 824
Herman Blanford, Jr., et al., Plaintiffs-Appellants,
v.
Blanche Connery, d/b/a Connery Freight Lines, and Hilton L. Vowell, Defendants-Appellees.
Gen. No. 11,095.
Illinois Appellate Court  Second District, First Division.
March 26, 1958.
Released for publication April 12, 1958.
Kevin D. Kelly, Tobias G. Barry, and Michael A. Gerrard, for appellant.
Hollerich & Hurley and George L. Herbolsheimer, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE McNEAL.
Affirmed.
Not to be published in full.